Exhibit 10.1

 

 

 

 

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is made by and between WILLIAM VAN EPPS
(“Employee”) and PAPA JOHN’S INTERNATIONAL, INC., a corporation organized and
existing under the laws of the State of Delaware (“Company”), as of the 18th day
of May, 2006 (“Effective Date”).

W I T N E S S E T H:

WHEREAS, Company desires to hire and employ Employee, and Employee desires to be
employed by Company, pursuant to the terms and conditions hereinafter provided
for.

WHEREAS, Employee’s position with the Company requires that Employee be trusted
with extensive responsibility and confidential information of the Company.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual covenants
and obligations herein contained, the Company and the Employee (individually, a
“Party”; together, the “Parties”), intending to be legally bound, agree as
follows:

Section 1:              Employment and Term

1.1           Employment. Company agrees to and does hereby employ Employee, and
Employee agrees to and does hereby accept employment by Company, on the terms
and subject to the conditions set forth in this Agreement effective as of the
Effective Date.

1.2           Term of Employment. Employee shall be and is hereby employed by
Company for a period commencing on the Effective Date and continuing until
October 18, 2007 (the “Term”).

1.3           Standard of Services Required. Employee shall (a) devote his full
business time and energy to the business and affairs of the Company (and any
undertaking by Employee of any additional activities which distract therefrom or
provide additional gainful employment shall not be undertaken without first
notifying and obtaining approval from the board of directors of Company);
(b) perform his duties hereunder diligently and to the best of his ability;
(c) use his best efforts, skills and abilities to promote the Company’s
interest; and (d) perform such other duties and services for the Company as may
be required of him by virtue of his position, or as directed by the CEO or the
Board of Directors of the Company (the “Board”), or such senior officer of the
Company as may be designated by the Board. Employee agrees to comply, and cause
the Company to comply, with all applicable governmental regulations and
guidelines which relate to Company products, services, methods and technologies
with which Employee’s duties and services are related. Employee also agrees to
comply fully with all policies and practices of the Company.

1.4           Position and Duties. Employee shall serve in the position
identified on SCHEDULE A attached hereto  and incorporated by reference herein
(or such other position of similar responsibility as may be assigned by  the 
CEO or the Board). Employee shall at all times report to, and his business
activities shall at all times be subject to the direction and control of the CEO
and the Board, or as may be appointed by the Board. Employee’s duties and
services include, but are not limited to, those matters identified on said
SCHEDULE A.

1


--------------------------------------------------------------------------------




Section 2:              Compensation and Benefits

2.1           Compensation. During the term of Employee’s employment by the
Company pursuant to this Agreement, Company shall pay Employee compensation and
provide Employee with benefits as follows:

2.1.1        Base Salary. In consideration of the duties and services to be
rendered by Employee to Company, Company will pay to Employee a salary (“Base
Salary”) in the amount identified as such on SCHEDULE A hereto. Base Salary
shall be payable on a weekly basis or as the Company’s pay practices shall be
established or modified from time to time. Base Salary payments shall be subject
to all applicable Federal, state and local withholding, payroll and other taxes.

2.1.2        Bonus. Employee will be entitled to receive bonus payments in
accordance with the then-existing Bonus Plan for Employee as approved and/or
amended by the Compensation Committee of the Board of Directors for each year of
the Term. Bonus payments shall be subject to all applicable Federal, state and
local withholding, payroll and other taxes. Employee shall also be entitled to
participate in the Company’s existing Long Term Incentive Program (“LTIP”) under
the terms, conditions, contingencies and vesting criteria applicable to Employee
on the date of execution of this Agreement, and he shall be subject to any
amendments to the LTIP which may be made and approved by the Board during the
Term.

2.2           Employee Benefit Plans. During the term of his employment with
Company, Employee shall be entitled to (a) five weeks vacation (b) such sick,
holiday and other absences consistent with Company’s policies as established and
modified from time to time by the Board; (c) such hospitalization and major
medical insurance benefits as are, from time to time, maintained and modified by
Company for its employees. Employee’s entitlement to, and participation in, such
benefit plans shall be subject to the same eligibility requirements and cost
assessment policies as shall apply to other employees who are eligible to
participate therein. Any vacation or other paid time off which is not used in
any year shall not accrue, nor shall Company be liable for any such benefits not
used by Employee prior to the termination of his employment with Company.

2.3           Employee Expenses. Company agrees that it will reimburse Employee
for all reasonable business expenses incurred by him during the term of
Employee’s employment hereunder, provided that such expenses be incurred in
connection with the performance by Employee of his duties hereunder and are
incurred and accounted for by Employee in accordance with Company’s policies as
established for its employees.

Section 3:              Confidentiality and Non-Disclosure

3.1           Non-Disclosure of Confidential Information. Employee acknowledges
that during his employment by Company Employee shall have access to and
possession of information which (a) is proprietary and confidential; (b) belongs
to and represents the sole and exclusive property of the Company and/or its
affiliates; and (c) is a unique asset integral to the Business of the Company
for which the Company has paid a substantial amount, and the use or disclosure
of which contrary to the requirements of this Agreement would cause the Company
irreparable harm and damage. Except as otherwise provided for in this Agreement,
Employee agrees that, except as authorized in writing by Company and for its
benefit, or as required in the performance of his duties hereunder, for himself
or others, (a) Employee will not at any time, whether during or after the
termination or cessation of Employee’s employment, disclose, distribute, or
disseminate to any person, firm, partnership, joint venture, corporation,
limited liability company, or other entity (“Person”), or make public, any
Confidential Information (as defined below); and (b) Employee will keep strictly
confidential all matters and information entrusted to the Employee and shall not
use or attempt to use any such Confidential

2


--------------------------------------------------------------------------------




Information in any manner which may injure or cause loss, or may be calculated
to injure or cause loss, whether directly or indirectly, to Company.

3.2           Nature and Definition of “Confidential Information”. “Confidential
Information” means and includes any and all of the following, whether or not
patentable, registrable or otherwise susceptible to protection under federal,
state or foreign patent, trademark, copyright and other laws:

3.2.1        intellectual property, inventions, concepts, discoveries,
improvements, inventions, methods, information, processes, practices,
specifications, techniques, products, devices, technologies, data, know-how, and
other proprietary rights;

3.2.2        designs, drawings, photographs, graphs, samples, sketches,
compositions, computer software and database technologies and applications,
computer software and programs (including object code and source code), and
related documentation to all of the above;

3.2.3        any trade secrets concerning the Business or affairs of the
Company, financial, and operating information, service specifications and
concepts, marketing plans, budgets, the names and terms of employment of key
personnel, strategies, customer lists, pricing policies and lists, services, and
procedures; and

3.2.4        notes, analyses, studies, summaries and other material prepared by
or for Company containing or based on, in whole or in part, any information
included in the foregoing.

3.3           Permitted Disclosure. If Employee is required (by deposition,
interrogatories, requests for information or documents, subpoena, civil
investigative domain or other process) to disclose all or any part of any
Confidential Information, Employee will first provide Company with prompt notice
of such requirement, as well as notice of the terms and circumstances
surrounding such requirements, so that Company may seek an appropriate
protective order or waive compliance with the provisions of this Agreement in
writing. In any event, Employee may only disclose that portion of such
Confidential Information as he is advised in writing by his and the Company’s
legal counsel as being required to be disclosed.

3.4           Destruction or Return on Termination. Upon termination of
Employee’s employment hereunder, Employee shall, upon request of Company, return
to Company all writings and materials comprising any part of the Confidential
Information without retaining any copies, extracts or other reproductions
thereof; and, to the extent not returned to Company, Employee will certify in
writing to Company any such materials or writings which were destroyed by him.

Section 4:              Ownership of Employee Inventions

4.1           Inventions and Related Matters. Employee agrees that Company shall
have sole and exclusive ownership rights in any conception, ideas, invention,
improvement, or know-how (whether or not patentable) arising out of, resulting
from, or derivative of Employee’s duties and services as an employee of Company
or undertaken within the scope of Employee’s duties hereunder. Any resulting or
derivative rights, including patent, trademark, service mark or other rights,
shall be and become the exclusive property of Company and Company shall be
exclusively entitled to the entire right, title and interest existing with
respect hereto. In furtherance thereof, at Company’s request, Employee agrees to
convey and assign to Company the entire right, title and interest of Employee,
if any, in and to any conceptions, ideas, inventions, improvements, or know-how
which arise out of, result from, or are derivative of, Employee’s duties and
services as an employee of Company or undertaken within the scope of his duties
hereunder.

3


--------------------------------------------------------------------------------




4.2           Original Works. Any work subject to protection under applicable
copyright laws (including, but not limited to, software code and applications),
whether published or unpublished, created by Employee in connection with or
during the performance of his duties or services hereunder shall be considered a
work made for hire to the fullest extent permitted by law, and all right, title
and interest therein, including the worldwide copyrights, shall be the sole and
exclusive property of Company as the employer and party specially commissioning
such work. In the event that any such copyrightable work or portion thereof
shall not be legally qualified as a work made for hire or shall subsequently be
so held, Employee agrees to properly convey to Company the entire right, title
and interest in and to such work or portion thereof, including but not limited
to the worldwide copyrights, extensions of such copyrights, and renewal
copyrights therein, and further including all rights to reproduce the
copyrighted work, to prepare derivative works based on the copyrighted work, to
distribute copies of the copyrighted work, to display the copyrighted work, and
to register the claim of copyright therein and to execute any and all documents
with respect hereto.

4.3           Employee Assistance. Employee agrees (a) to disclose to Company in
writing any matters created or authored by him which are, or are intended to be,
the property of Company pursuant to the provisions of this Section 4; (b) to
assign to Company without additional compensation all of Employee’s rights, if
any, therein; and (c) to execute and deliver to Company such applications,
assignments and other documents as Company may reasonably request in order to
apply for and obtain patents, copyrights, or other registrations with respect
thereto.

Section 5:              Employee’s Conduct; Non-Contravention

5.1           Employee’s Conduct. In order to maintain and enhance Company’s
standing and integrity in the business community, the business and personal
conduct of Employee shall be totally professional and above reproach; and
Employee shall at all times observe the highest standards of professionalism and
courtesy in Employee’s behavior with the public, colleagues, employees,
customers and competitors.

5.2           Non-Contravention. Employee represents and warrants that he is
under no obligation to, and/or no conflict or non-compete agreements or
understandings exist with, any person which are in any way inconsistent with, or
which impose any restriction upon, Employee’s acceptance of employment under
this Agreement with the Company. Employee is not in default under, or in breach
of, any agreement requiring Employee to preserve the confidentiality of any
information, client lists, trade secrets or other confidential information; and
neither the execution and delivery of this Agreement nor the performance by
Employee of Employee’s obligations under this Agreement will conflict with,
result in a breach of, or constitute a default under, any employment or
confidentiality agreement to which Employee is a party or to which Employee may
be subject.

Section 6:              Non-Competition and Non-Solicitation

6.1           Acknowledgments by Employee. Employee acknowledges that: (a) the
services to be performed by him under this Agreement are of a special, unique,
unusual and intellectual character; (b) Company’s Business is, or is expected to
be, national in scope, Company’s processes and technologies having wide
application throughout the nation; (c) Company competes with persons having
access to markets and capital similar or superior to that possessed by the
Company; (d) the restrictive covenants applicable to Employee will not prevent
Employee from obtaining other gainful employment after separating from Company;
(e) the provisions of this Section are reasonable and necessary in order to
protect Company’s Business; and (f) Employee has consulted with, or been advised
by the Company that he should consult with, an independent legal counsel
concerning the undertakings of the Employee set forth in, and the provisions of,
this Agreement.

4


--------------------------------------------------------------------------------




6.2           Covenants of Employee. In consideration of the foregoing
acknowledgments by Employee, and in consideration of the compensation and
benefits to be paid or provided to Employee by Company, Employee covenants and
agrees that he will not, directly or indirectly:

6.2.1        during the period of, and except in the course of, his employment
hereunder, and for three (3) years after termination of employment hereunder, on
behalf of himself or any person, engage or invest in, solicit investment in,
own, manage, operate, finance, control, be employed by or associated with,
provide services or advice to, be a director of, or participate in the
ownership, management, operation, or development of, or otherwise be associated
or connected with, [a] any business which directly or indirectly operates pizza
restaurants, [b] any food service manufacturing and/or distribution business
which serves any pizza restaurant chains with 400 or more restaurants at any
time during Employee’s tenure with the Company, [c] any other food or restaurant
business which the Company may develop or acquire during Employee’s tenure with
the Company or [d] any business that is competitive with the Company or its
affiliates; provided, however, that nothing herein will preclude Employee from
owning and holding not more than one percent (1%) of any class of securities of
any enterprise if such securities are listed on any national or regional
exchange or have been registered under Section 12(g) of the Securities Act of
1934; or

6.2.2        without the prior written consent of Company, during the period of,
and except in the course of, his employment hereunder, and for three (3) years
after termination of employment hereunder solicit any of Company’s direct or
remote clients, customers, suppliers, contractors, employees or other related
parties; or

6.2.3        except on behalf of the Company, whether for the Employee’s account
or for the account of any other person, at any time during the period of his
employment hereunder, and for three (3) years after termination of employment
hereunder, solicit the patronage of any person if such person is a customer or
prospective customer of the Company, or was a customer of the Company during any
time within 12 months prior to termination of employment, whether or not
Employee had personal contact with such person during the term of his employment
by the Company.

Section 7:              Termination

7.1           Termination by the Company. Employee’s employment with Company
under this Agreement, and Employee’s rights to compensation and benefits under
this Agreement or otherwise, shall terminate (except as otherwise herein
provided) as follows:

7.1.1        Death or Disability. This Agreement and Employee’s engagement
hereunder shall terminate upon the death of Employee. If Employee becomes
substantially unable to perform the essential duties and functions of his
position under this Agreement with or without reasonable accommodation for a
period of sixty (60) days or more during the Term because of a disability or any
medically determinable physical or mental impairment, Company may, at its
election, terminate Employee’s employment hereunder and all of Company’s
obligations relating thereto, including any obligations it may have under this
Agreement, by giving Employee ten (10) days prior written notice. Upon
termination pursuant to this Section, Employee shall not be entitled to any Base
Salary, Bonus, severance salary, or any other benefits, except for amounts
accrued and earned prior to the effective date of termination and except for
those, if any, required to be extended by applicable law.

7.1.2        Termination By Company For “Cause”. Company may, immediately and
unilaterally, terminate Employee’s employment hereunder for “cause” at any time.
Termination shall be for “cause” if it is based on any of the following:
(i) indictment or conviction of Employee of any felony, or of any misdemeanor
reasonably determined by the Company to involve moral turpitude; (ii) Employee’s
acts or

5


--------------------------------------------------------------------------------




omissions involving willful or intentional malfeasance or misconduct that is, or
may reasonably be expected to be, injurious to the Company, its business,
reputation, prospects, or otherwise; (iii) commission of any act of fraud or
embezzlement against Company; (iv) inability to legally perform his duties for
any reason in the Louisville, Kentucky area; (v) failure to operate
substantially within the budget of the Company as adopted by the board of
directors of the Company; and (vi) any act or omission by Employee constituting
a material breach of Employee’s obligations under this Agreement. In the event
of a termination for “cause” pursuant to the provisions of this Section,
Employee shall not be entitled to any Base Salary, Bonus, severance salary, or
any other benefits, except for amounts accrued prior to the effective date of
termination and except for those, if any, required to be extended by applicable
law.

7.1.3        Termination By Company Without “Cause”. The Company may, in its
sole and exclusive discretion, immediately and unilaterally, terminate the
Employee’s employment hereunder at any time without cause by giving Employee ten
(10) days’ advance written notice of Company’s election to terminate. Employee
shall not thereafter be entitled to any Base Salary, Bonus, Vacation pay or any
other benefits, except for the following:

7.1.3.1               those benefits, if any, required to be extended by
applicable law;

7.1.3.2     an amount equal to the greater of the base salary which would be
paid to Employee under the terms of this Agreement or $515,000.

7.2           Termination By Employee. Employee may, immediately and
unilaterally, terminate his employment hereunder at any time by giving the
Company ten (10) days’ advance written notice of Employee’s election to
terminate. Upon termination by Employee, Employee shall not be entitled to any
further Base Salary, Discretionary, severance salary or other benefits, except
for amounts accrued prior to the effective date of termination and except for
those, if any, required to be extended by applicable law.

7.3           Effect of Termination. Upon termination of Employee’s employment
hereunder, the obligations and commitments of Employee set forth in Sections 3
and 6, and the provisions of Sections 4, 8 and 9, shall continue in effect and
survive termination.

Section 8:              Notice

Any notice or other communication under this Agreement shall be in writing and
shall be deemed to have been given when delivered personally against receipt
therefor; two days after being sent by Federal Express or similar overnight
delivery; or three days after being mailed registered or certified mail, postage
prepaid, to a Party hereto at the address set forth beneath such Party’s
signature below, or to such address as such Party shall give by notice hereunder
to the other Party to this Agreement.

Section 9:              Miscellaneous

9.1           Governing Law. This Agreement shall be governed by and construed
in accordance with the substantive laws of the Commonwealth of Kentucky and the
laws of the United States. No conflicts of law or similar rule or law that might
refer the governance and construction of this Agreement to the laws of another
state, republic or country shall be considered.

9.2           Dispute Resolution. Pursuant to the Federal Arbitration Act, any
claim or proceeding seeking to enforce any provision of, or based on any right
arising out of, this Agreement, or statutory or common law disputes arising out
of the employment relationship and/or its termination, including, without
limitation, all Title VII, FMLA, FLSA, ADEA, ADA and ERISA claims, must be
brought as a claim in

6


--------------------------------------------------------------------------------




arbitration under the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association then in effect (“AAA Rules”). Any such
arbitration proceeding must be heard in Louisville, Kentucky, and will be
governed by the AAA Rules. The arbitrator shall be governed by the laws as would
apply in any federal court within the Commonwealth of Kentucky. The decision of
the arbitrator would be final and binding and all expenses of the arbitrator and
arbitration would be borne equally by the Company and the Employee. Each of the
Parties hereto consents to the application of AAA Rules and waives any objection
as to venue or jurisdiction. Process in any action or proceeding referred to in
the preceding sentence may be served on any Party anywhere in the world.
Notwithstanding anything in the foregoing to the contrary, the Company and
Employee agree that before instituting formal proceedings under the AAA Rules,
the aggrieved party must submit the claim or dispute to non-binding mediation.
The selection of the mediator would be the prerogative of the aggrieved party
and the costs of such mediation would be shared equally by the Company and the
Employee.

9.3           Severability. If any provision of this Agreement is determined by
a court of competent jurisdiction to be unenforceable for any reason, such
provision shall be deemed to be severable, and this Agreement shall otherwise
continue in full force and effect. Any provision of this Agreement held invalid
or unenforceable only in part or degree will remain in full force and effect to
the extent not held invalid or unenforceable.

9.4           Assignments; Binding Effect. This Agreement shall be binding upon
and inure to the benefit of the Company, its successors and assigns, including
any entity which acquires all or substantially all of the Company’s assets to
which the Company’s rights and obligations hereunder are assigned. This
Agreement shall be binding upon and inure to the benefit of the Employee and his
personal representatives, but the obligations undertaken herein by Employee
shall not and may not be transferred or assigned and any purported transfer or
assignment thereof shall be null and void ab initio.

9.5           Entire Agreement; Modifications. This Agreement contains the
entire agreement and understanding of the Parties with respect to the subject
matter hereof, supersedes any prior agreements and understandings with respect
thereto, and cannot be modified, amended or waived, in whole or in part, except
in writing signed by the Party or Parties to be charged. Any such purported
modification, amendment or waiver shall be null and void absent such writing.

9.6           Waivers. A discharge of the terms of this Agreement shall not be
deemed valid unless by full performance by the Parties or unless corroborated by
a writing signed by the Parties. A waiver by Company of any breach by Employee
of any provision or condition provided for in this Agreement to be performed or
observed by Employee shall not be deemed a waiver of any similar or dissimilar
provisions or conditions at the same or any prior or subsequent time. The
Parties covenant and agree that if a Party fails or neglects for any reason to
take advantage of any of the terms, remedies or rights provided for in this
Agreement or under applicable law, such failure or neglect shall not be deemed a
waiver of any such terms, remedies or rights subsequently arising, or as a
waiver of any of the terms, covenants or conditions of this Agreement or the
requirement for performance or observance thereof. None of the terms, covenants
and conditions of this Agreement may be waived by a Party except in a writing
signed by such Party.

9.7           Expense of Enforcement. If, as a consequence of any dispute
arising under or with regard to this Agreement or its performance, any Party
shall be required to retain the services of legal counsel or to initiate any
proceeding, it is understood that each Party shall be required to bear their own
costs, including attorney fees, filing fees, or any other costs associated with
the proceeding.

9.8           Remedies and Enforcement. If there should occur any breach or
threatened breach by Employee of any of the covenants, restrictions or
requirements set forth in Sections 3, 4 or 6 of this Agreement,

7


--------------------------------------------------------------------------------




Employee acknowledges and agrees that Company’s remedies at law are or may be
inadequate to redress the same and Company shall be entitled to seek an
injunction, restraining order, specific performance or enforcement or other
equitable relief in regard thereto, notwithstanding the provisions of
Section 9.2 above.

9.9           Waiver of Jury Trial. THE PARTIES HEREBY WAIVE A JURY TRIAL IN ANY
PROCEEDING OR LITIGATION WITH RESPECT TO THIS AGREEMENT.

9.10         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be considered an original but all of which
together shall constitute one and the same agreement.

9.11         This Agreement supplements and supercedes any earlier agreement
entered into or agreed to either verbally or in writing concerning Employee’s
employment with the Company, including, without limitation, that certain
Agreement dated March 9, 2005.

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement at
Louisville, Kentucky on the respective dates shown beneath their signatures
below, but effective as of the Effective Date.

 

 

EMPLOYEE:

 

 

 

 

 

/s/ William Van Epps

 

 

WILLIAM VAN EPPS

 

 

Date:   May 18, 2006

 

 

Employee Notice Address:

 

 

80 Windom Lane

 

 

Nicholasville, KY  40356

 

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ Nigel Travis

 

 

Name: Nigel Travis

 

 

Title: Chief Executive Officer and President

 

 

Date:  May 18, 2006

 

 

Company Notice Address:

 

 

  ATTN:  General Counsel

 

 

  2002 Papa Johns Boulevard

 

 

Louisville, Kentucky 40299-2334

 

8


--------------------------------------------------------------------------------




SCHEDULE A

[Attached to and to be made a part of the Employment Agreement]

Name of Employee:              William Van Epps

Position/Title:                       President, U.S.A.

Duties:                   Employee shall report to, and be subject to the
supervision of the CEO or such other person as may be designated by the Board;
and shall be responsible for the overall direction, management and execution of
the Company’s U.S. business operations as developed to meet the needs and
requirements of the Company’s constituencies. Without limiting the generality of
the foregoing, Employee’s responsibilities shall include those assigned to him
from time to time by the Company’s Chairman or Board, and, further, shall
include the following:

Primary responsibility for all aspects of the Company’s domestic restaurant and
other operations and marketing, including transactions, sales and service, the
development of new and maintenance of existing franchisee relationships and
development and execution of marketing strategies, plans and initiatives.

In conjunction with the CEO and the Board, development of the Company’s short
and long term strategic plans for expansion of the Company’s existing and new
business.

Assist with the development and execution of the Company’s overall plans and
initiatives; and coordinate activities and initiatives in certain of the
Company’s departments as determined by the CEO and the Board.

Assist the CEO in the professional development and evaluation of all senior
management team members.

Full and final responsibility for CUSTOMER SATISFACTION.

Other Benefits:     Employee shall be entitled to coverage under the Company’s
Stockholder Protection Rights Plan, as amended from time to time. Employee shall
also be entitled to reimbursement of moving-related expenses in connection with
the move of his primary residence to the Louisville, Kentucky area in an amount
not to exceed $130,000, plus a gross-up for income taxes, so long as the move is
substantially underway within six (6) months from the date of this Agreement.
“Substantially underway” is defined, as a minimum, of having executed a contract
for the purchase of a primary residence in the Louisville, Kentucky area.
Notwithstanding the foregoing, in the event Employee does not physically move
himself and his family to the Louisville, Kentucky area within 90 days of the
date of contract execution, Employee shall be obligated to refund these funds to
the Company.

Term of Agreement (“Term”):            through October 18, 2007.

Base Salary:          $515,000.

9


--------------------------------------------------------------------------------




Stock Ownership:  Papa John’s also has minimum stock ownership guidelines for
its executives. As President, U.S.A., Employee will be required to own shares
whose aggregate value equals or exceeds three times Employee’s annual salary.
This ownership requirement must be accomplished in annual steps of the value
amount Employee was required to own under the annual ownership benchmarks
required of him by the Company in 2005 or 2006, whichever is greater. Those
benchmarks amount to 10%, 25%, 45% and 70% of the three times salary
requirement. The determination as to whether Employee has met the benchmark
amount shall be measured on January 1 of each year with full ownership attained
by December 31, 2010. If annual benchmarks are not met, the Compensation
Committee may, in its sole and exclusive discretion undertake those steps it
deems appropriate to correct Employee’s ownership deficiency, including, without
limitation, directing any bonus amounts Employee may earn toward the purchase or
acquisition of equity in the Company.

 

10


--------------------------------------------------------------------------------